Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment (Claim 19) was given by Attorney Brian Walker, Registration No. 37,751
The application is amended as follows:  

Claim 1. (Currently Amended) A method for managing system hardware configuration data and system hardware connection data for a wireless communications network, comprising: 
selecting an input source within the wireless communications network of a plurality of input source types that are source types within the wireless communications network; 
5accessing the selected input source within the wireless communications network, the selected input source within the wireless communications network providing access to data associated with the selected input source, at least a portion of the data comprising predetermined system hardware configuration data and system hardware connection data in a first format; 
10harvesting the portion of the data within the selected input source within the wireless communications network containing the predetermined system hardware configuration data and system hardware connection data in the first format; 
extracting the predetermined system hardware configuration data and system hardware connection data in the harvested portion of the data; 
15converting the extracted predetermined system hardware configuration data and system hardware connection data in the first format into a generic data format; 
storing the predetermined system hardware configuration data and system hardware connection data in the generic data format within a data array; 
selecting an output format of a predetermined plurality of output formats for the 20predetermined system hardware configuration data and system hardware connection data, wherein the selected output format comprises a selected file type different from a file type from which the predetermined system hardware configuration data and system hardware connection data were extracted, further wherein the selected output format comprises one format of a plurality of formats, the plurality of formats consisting of a data table format, 25a document template format, a label format, a predetermined file type format and a backup and restore file format; AMENDMENT UNDER RULE 312 SN: 16/122,068Page 2 of 7 
Atty. Dkt. No. RADN60-34129generating the predetermined system hardware configuration data and system hardware connection data in the selected output format from the stored predetermined system hardware configuration data and system hardware connection 30data within the data array in the generic data format; and 
outputting the generated predetermined system hardware configuration data and system hardware connection data in the selected output format.  

Claim 2. (Previously Amended) The method of Claim 1, 
wherein the input source provides a first file type of a plurality of file types.  

Claim 3. (Original) The method of Claim 2, 
wherein the first file type comprises at least one of a PDF file, a TXT file and an XLS file. 
 
Claim 4. (Original) The method of Claim 1, 
wherein the input source comprises a live data source.  
  
Claim 10. (Currently Amended) A system for managing system hardware configuration data and system hardware connection data, comprising: 
a database for storing predetermined system hardware configuration data and system hardware connection data in a generic format within a data array; 
5a processor coupled to the database; and 
a memory coupled to the processor, the memory storing a plurality of instructions for execution by the processor, the plurality of instructions including: 
instructions for selecting an input source within a wireless communications network of a plurality of input source types that are source types 10within the wireless communications network; 
instructions for accessing the selected input source within the wireless communications network, the selected input source within the wireless communications network providing access to data associated with the selected input source, at least a portion of the data comprising predetermined systemAMENDMENT UNDER RULE 312SN: 16/122,068Page 3 of 7 Atty. Dkt. No. RADN60-34129hardware configuration data and system hardware connection data in a first format; 
instructions for harvesting the portion of the data within the selected input source within the wireless communications network containing the predetermined system hardware configuration data and system hardware connection data in the first format; 
20instructions for extracting the predetermined system hardware configuration data and system hardware connection data in the harvested portion of the data; 
instructions for converting the extracted predetermined system hardware configuration data and system hardware connection data in the first format into a 25generic data format; 
instructions for storing the predetermined system hardware configuration data and system hardware connection data in the generic data format within a data array; 
instructions for selecting an output format of a predetermined plurality of 30output formats for the predetermined system hardware configuration data and system hardware connection data, wherein the selected output format comprises a selected file type different from a file type from which the predetermined system hardware configuration data and system hardware connection data were extracted, further wherein the selected output format comprise one format of a plurality of 35formats, the plurality of formats consisting of a data table format, a document template format, a label format, a predetermined file type format and a backup and restore file format; 
instructions for generating the predetermined system hardware configuration data and system hardware connection data in the selected output 40format from the stored predetermined system hardware configuration data and system hardware connection data within the data array in the generic data format; and 
instructions for outputting the generated predetermined system hardware configuration data and system hardware connection data in the selected output 45format.  

Claim 11. (Previously Amended) The system of Claim 10, 
wherein the input source provides a first file type of a plurality of file types.  

Claim 12. (Original) The system of Claim 11, 
wherein the first file type comprises at least one of a PDF file, a TXT file and an XLS file.  

Claim 13. (Original) The system of Claim 10, 
wherein the input source comprises a live data source.  
  
Claim 19. (Previously Amended) A system, comprising: 
a database for storing predetermined system hardware configuration data and system hardware connection data in a generic format within a data array; 
a system for managing network parameter data, comprising: 
5an interface for connecting with an input source; 
an input source selection controller for selecting an input source within a wireless communications network of a plurality of input source types that are source types within the wireless communications network, wherein the input source comprises at least one of a PDF file, a text file, an XLS file, a path calculation data 10sheet, a microwave path data sheet and a device configuration table; 
a file access controller for accessing the selected input source within the wireless communications network, the selected input source within the wireless communications network providing access to data associated with the selected input source, at least a portion of the data comprising predetermined system 15hardware configuration data and system hardware connection data in a first format; 
a data extraction controller for extracting the predetermined system hardware configuration data and system hardware connection data in the data of the selected input source, for converting the extracted predetermined system hardware configuration data and system hardware connection data in the first format into the 20generic format, and for storing the predetermined system hardware configuration data and system hardware connection data in the generic format within a data arrayAMENDMENT UNDER RULE 312SN: 16/122,068Page 5 of 7 Atty. Dkt. No. RADN60-34129in the database; 
an output selection controller for selecting an output format of a predetermined plurality of output formats for the predetermined system hardware 25configuration data and system hardware connection data, wherein the selected output format comprises a selected file type different from a file type from which the predetermined system hardware configuration data and system hardware connection data were extracted, further wherein the selected output format comprise one format of a plurality of formats, the plurality of formats consisting of 30a data table format, a document template format, a label format, a predetermined file type format and a backup and restore file format; 
an output file generation controller for generating the predetermined system hardware configuration data and system hardware connection data in the selected output format from the stored predetermined system hardware configuration data 35and system hardware connection data within the data array; and an output interface for outputting the generated predetermined system hardware configuration data and system hardware connection data in the selected output format.  

Claim 20. (Original) The method of Claim 1, 
wherein the input source comprises at least one of a PDF file, a text file, an XLS file, a path calculation data sheet, a microwave path data sheet and a device configuration table. 
 
Claim 21. (Original) The system of Claim 10, 
wherein the input source comprises at least one of a PDF file, a text file, an XLS file, a path calculation data sheet, a microwave path data sheet and a device configuration table.




























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442